Exhibit 10.1

SECURITIES PURCHASE AND ASSIGNMENT AGREEMENT



THIS SECURITIES PURCHASE AND ASSIGNMENT AGREEMENT (the “Agreement”) is entered
into this 29th day of September, 2009, by and among Debt Opportunity Fund, LLLP,
a Florida limited liability limited partnership (the “DO Fund” or “Seller”),
Vicis Capital Master Fund, a sub-trust of Vicis Capital Series Master Trust
(“Buyer”)

WHEREAS, Seller entered into that certain Securities Purchase Agreement with
NetTalk.com, Inc., a Florida corporation (“NetTalk,” or the “Issuer”), dated as
of September 25, 2009 (the “DO Fund Purchase Agreement”), pursuant to which the
Issuer issued (1) a Senior Secured Convertible Note in the principal amount up
to $1,100,000 (the “Acquired Note”) and (2) a certain Warrant to Purchase Common
Stock, exercisable for up to acquire 4,400,000 shares of common stock, par value
$.001 per share (the “Acquired Warrants” and together with the Acquire Note, the
“Acquired Securities”) to Seller.

WHEREAS, in connection with the DO Fund Purchase Agreement, Seller entered into
(1) a “Security Agreement” (as defined by the DO Fund Purchase Agreement),
pursuant to which all of the Issuer's obligations under the Acquired Note are
secured by assets of the Issuer; and (2) certain other “Transaction Documents”
(as defined by the DO Fund Purchase Agreement, and together with the DO Fund
Purchase Agreement and the Security Agreement, the “Assigned Agreements”).

WHEREAS, pursuant to this Agreement, Seller desires to sell and assign to Buyer,
and Buyer desires to purchase and assume from Seller, all of Seller’s right,
title and interest in the Acquired Securities and the Assigned Agreements (the
“Transferred Interests”), pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.  Purchase and Sale; Assignment and Assumption.  

   (a)  On the Closing Date (as hereafter defined), Seller will sell and assign
to Buyer, and Buyer will purchase and assume from Seller, all of Seller’s right,
title and interest in the Transferred Interests.  From and after the Closing
Date, Buyer shall have the rights that have been assigned to, and assumed by, it
pursuant to this Agreement, and Seller shall, to the extent that rights have
been assigned and assumed pursuant to this Agreement, relinquish its rights
under the Transferred Interests in favor of Buyer.   

   (b)  Buyer and Seller further agree that upon consummation of the
transactions contemplated hereby the Participation Agreement shall be
automatically terminated.

2.  Consideration.  The purchase price (the “Purchase Price”) for the
Transferred Interests shall be an additional $550,000.

--------------------------------------------------------------------------------



3.  Closing.  The closing of the transactions described herein shall occur at
such place, on such date, at such time (the “Closing Date”) as the parties may
agree.  On the Closing Date, subject to the terms and conditions hereof, the
following actions shall be taken:

   (a)  Seller shall:

       (i)  surrender and deliver to Buyer the following documents: (A)  the
certificate(s) representing the Acquired Warrants; (B) the Acquired Note; and
(C) the Assigned Agreements; and

      (ii)  deliver necessary documentation to effect assignment to Buyer of
Seller’s UCC Financing Statement on Form UCC-1 relating to its security interest
in the assets of the Issuer securing the Issuer's obligations under the Acquired
Note.

   (b)  Buyer shall deliver to Seller the Purchase Price as set forth in Section
2 hereof in immediately available funds by wire transfer in accordance with the
instructions of Seller.

   (c)  Buyer, Seller and the Issuer shall execute and deliver such documents
and take such further action as any party may reasonably request in order to
effectuate the transactions described herein.  

4.  Seller's Representations and Warranties.  Seller hereby represents and
warrants to Buyer as of the date hereof and as of the Closing Date:

   (a)  Incorporation and Corporate Authority.  Seller is duly organized and
validly existing under the laws of the jurisdiction of its organization, and
Seller has full organizational power and authority to execute and deliver, and
to incur and perform its obligations under this Agreement.

   (b)  Authorization.  The execution, delivery and performance by Seller of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action of Seller and no other action on
the part of Seller is necessary to authorize the execution and delivery by
Seller of this Agreement or the consummation of any of the transactions
contemplated hereby.

   (c)  Binding Obligation.  This Agreement has been duly executed and delivered
by Seller and constitutes a valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general equitable principles.

   (d)  Violations or Defaults.  Neither the execution, delivery or performance
by Seller of this Agreement nor the consummation of the transactions
contemplated hereby will contravene, conflict with, or result in a breach or
violation of or default under, any currently existing law applicable to Seller,
the organizational documents of Seller, or any agreement, judgment, injunction,
order, decree, indenture or instrument binding upon Seller, specifically
including the DO Fund Purchase Agreement, the Acquired Note and the Acquired
Warrant.

2

--------------------------------------------------------------------------------



   (e)  Consents.  No governmental authorization is required to be obtained by
Seller from, and no filing with a governmental entity is required to be made by
Seller in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. No consent, approval or
authorization of any person or entity is required in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

   (f)  Title.  Seller holds and owns the Transferred Interests sold and
assigned by it hereunder free and clear of any liens, restrictions on transfer
(other than restrictions under applicable securities laws), options, warrants,
purchase rights, contracts or other claims.  Seller is not a party to any
option, warrant, purchase right or other contract or commitment that could
require Seller to sell or transfer the Transferred Interests (other than as set
forth in this Agreement).

   (g)  Legal Proceedings.  There are no legal or administrative proceedings
pending or threatened against Seller other than those in respect of Seller that
would not impair the ability of Seller to perform its obligations under this
Agreement or the enforceability against Seller of this Agreement.

   (h)  No Broker.  Seller has not engaged or made any arrangements with any
broker-dealer, placement agent, financial advisor or consultant, finder,
investment banker or bank to offer or sell the Transferred Interests and has not
incurred any brokers, finders or similar fee in connection with the transactions
contemplated by this Agreement.  Seller hereby agrees to indemnify and hold
harmless Buyer against any claim, cost, loss, liability or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim for any such fees or commissions.

   (i)  Security Interest.  Seller has a valid and perfected security interest
in and to all personal property included in the term “Collateral” (as defined in
the Security Agreement) to which Article 9 of the Uniform Commercial Code of
Florida (the “Florida UCC”) is applicable, other than commercial tort claims not
specifically identified in the financing statements to be filed with the Office
of the Secretary of the State of Florida (the “Financing Statements”).  Upon
assignment of Seller’s security interest in the Collateral to Buyer in
accordance with the terms of this Agreement, Buyer will have a duly perfected
security interest in the Collateral to which Article 9 of the Florida UCC is
applicable and in which a security interest may be perfected by the filing of a
financing statement.  All documentary, stamp or similar taxes required to be
paid in order to enforce the Issuer's obligations under the Security Agreement
have been paid.

5.  Buyer’s Representations and Warranties.  Buyer hereby represents and
warrants to Seller as of the date hereof and as of the Closing Date that:

   (a)  Incorporation and Corporate Authority.  Buyer is duly organized and
validly existing under the laws of the jurisdiction of its organization, and
Buyer has full organizational power and authority to execute and deliver, and to
incur and perform its obligations under this Agreement.

3

--------------------------------------------------------------------------------



   (b)  Authorization.  The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all corporate action by Buyer and no other proceeding on the
part of Buyer is necessary to authorize the execution and delivery by Buyer of
this Agreement or the consummation of any of the transactions contemplated
hereby.

   (c)  Binding Obligation.  This Agreement has been duly executed and delivered
by Buyer and constitutes a valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general equitable principles.

   (d)  Violations or Defaults.  Neither the execution, delivery or performance
by Buyer of this Agreement nor the consummation of the transactions contemplated
hereby contravene, conflict with, or result in a breach or violation of or
default under, any currently existing law applicable to Buyer, the
organizational documents of Buyer, or any agreement, judgment, injunction,
order, decree, indenture or instrument binding upon Buyer.

   (e)  Consents.  No governmental authorization is required to be obtained by
Buyer from, and no filing with a governmental entity is required to be made by
Buyer in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

   (f)  Legal Proceedings.  There are no legal or administrative proceedings
pending or threatened against Buyer other than those in respect of Buyer that
would not impair the ability of Buyer to perform its obligations under this
Agreement or the enforceability against Buyer of this Agreement.

   (g)  Investment Representations.  Buyer understands that the Acquired
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act of 1933 (the “Securities Act”) based in part
upon the following representations of Buyer:

       (i)  Buyer has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Issuer
so that it is capable of evaluating the merits and risks of its investment in
the Issuer.  Buyer must bear the economic risk of this investment indefinitely
unless the Acquired Securities are registered pursuant to the Securities Act and
applicable state securities laws, or an exemption from registration is
available.

      (ii)  Buyer is acquiring the Acquired Securities for Buyer’s own account
for investment only, and not with a view towards their distribution other than
in compliance with all applicable securities laws.

     (iii)  Buyer has had an opportunity to ask questions and receive answers
from the representatives of the Issuer concerning the terms and conditions of
the investment, the properties, assets, liabilities, business, operations,
financial condition, and prospects of the Issuer and all other matters deemed
relevant to Buyer.  Buyer has independently evaluated the transactions
contemplated by this Agreement and has reached its own decision to enter into
this Agreement.

4

--------------------------------------------------------------------------------



      (iv)  Buyer is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act.

       (v)  Buyer understands that none of the Acquired Securities have been
registered under the Securities Act or the laws of any state and may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act and applicable state securities laws or pursuant to an exemption
therefrom.  Buyer understands that the Acquired Securities are “restricted
securities” under U.S. federal and state securities laws and that Buyer must
hold the Acquired Securities indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.

      (vi)  Buyer acknowledges and understands that the transfer of any of the
Acquired Securities is subject to the Buyer’s compliance with the provisions of
the Securities Act and any applicable state securities laws in respect of any
such transfer and that even if an exemption from registration or qualification
is available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Acquired
Securities, and on requirements relating to the Issuer that are outside the
Issuer’s control.  The certificate or certificates representing the Acquired
Securities purchased by Buyer hereunder, any common stock acquired by Buyer upon
conversion of the Acquired Securities, and any other securities issued in
respect of the Acquired Securities upon any stock split, stock dividend,
recapitalization, merger, consolidation, or similar event, shall be stamped or
otherwise imprinted with the following legend (unless such a legend is no longer
required under the Securities Act):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION THAT IS NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

   (h)  No Broker.  Buyer has not engaged or made any arrangements with any
broker-dealer, placement agent, financial advisor or consultant, finder,
investment banker or bank in connection with the transactions contemplated by
this Agreement and has not incurred any brokers, finders or similar fee in
connection with the transactions contemplated by this Agreement.  Buyer hereby
agrees to indemnify and hold harmless Seller against any claim, cost, loss,
liability or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim for any such fees
or commissions.

5

--------------------------------------------------------------------------------



6.  Notices.   All notices and other communications provided for hereunder shall
be in writing and shall be mailed, facsimiled or delivered, if to any party, at
the following address:

If to Buyer:

Vicis Capital Master Fund
c/o Vicis Capital LLC
445 Park Avenue
16th Floor
New York, NY 10022
Attn: Chris Phillips

If to Seller:

Debt Opportunity Fund, LLLP
20711 Sterlington Drive
Land O'Lakes, Florida  34638
Attention: Sean Lyons



All such notices and other communications shall be effective, (i) if mailed,
when received or three (3) days after deposited in the mail, whichever occurs
first, (ii) if telecopied, on the date of transmission if transmitted before
4:00 p.m. (Central time) otherwise on the next business day, (iii) if delivered
by personal delivery, upon delivery, or (iv) if delivered by overnight courier
one (1) business day after delivery to the courier (specifying one (1) business
days’ delivery), in each case, properly addressed.

7.  Further Assurances.  From time to time after the Closing Date, the parties
hereto shall execute and deliver, or cause to be executed and delivered, such
documents to the other party hereto and take such further action as such other
party hereto shall reasonably request to consummate and make effective the
transactions contemplated by this Agreement.

8.  Transaction Costs.  Each party to this Agreement shall be responsible for
its own costs attendant to the transactions contemplated by this Agreement,
whether or not Closing occurs.  

9.  Cumulative Remedies.  The remedies of the parties hereunder shall be
cumulative, and the exercise by a party of any of its remedies at law or in
equity to recover any damages shall not affect any other remedy available to
such party.

10.  Survival of Representations and Warranties.  The respective representations
and warranties of the parties set forth in this Agreement shall survive the
Closing notwithstanding any investigation made by or on behalf of any such
party.

11.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

6

--------------------------------------------------------------------------------



12.  Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements of the parties, oral or written, regarding such
subject matter.

13.  Amendments.  This Agreement may be amended only by a written instrument
executed by the parties hereto.

14.  Terms; Headings; References.  The definitions set forth in this Agreement
apply equally to both the singular and the plural forms of such terms.  Whenever
the context may require, any pronoun shall be deemed to include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes,” and “including” shall be interpreted as if followed by the phrase
“without limitation.”  The words “hereby,” “herein,” “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or clause of this Agreement.  All references herein to Articles
and Sections shall be deemed references to Articles and Sections of this
Agreement unless the context shall otherwise require.  The Article, Section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

15.  Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Agreement
by facsimile or email transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or email transmission also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

16.  Successors; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors.  The rights
and obligations of the parties under this Agreement shall not be assigned by
either party without the prior written consent of the other party.

17.  Severability; Enforcement.  Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable law or rule in any
jurisdiction, such provision will be ineffective only to the extent of such
invalidity, illegality or unenforceability in such jurisdiction, without
invalidating the remainder of this Agreement in such jurisdiction or any
provision hereof in any other jurisdiction.

18.  Waiver.  None of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each of the parties.

19.  No Third-Party Beneficiary.  Except as otherwise expressly specified
herein, this Agreement is made solely and specifically between and for the
benefit of the parties hereto and no other person shall have or be entitled to
any rights hereunder on account of or as a third party beneficiary or otherwise

7

--------------------------------------------------------------------------------



20.  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

21.  No Party Deemed Drafter.   Each of the parties hereto agrees that no party
hereto shall be deemed to be the drafter of this Agreement.

[Signature Pages Follow]

8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase and
Assignment Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

SELLER:

 

 

DEBT OPPORTUNITY FUND, LLLP

 

By:

 

Name: Sean Lyons

Title: Manager

 

BUYER:

 

VICIS CAPITAL MASTER FUND

By: Vicis Capital LLC

   

By:

 

Name: Chris Phillips

Title: Managing Director










9

